Citation Nr: 0634034	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-30 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.


FINDING OF FACT

The veteran's service-connected type II diabetes mellitus 
contributes to the severity of his hypertension.


CONCLUSION OF LAW

The veteran's hypertension is aggravated by his service-
connected type II diabetes mellitus.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.310  
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  In Allen, the United States Court of Appeals 
for Veterans Claims (Court) indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 (West 2002) 
"... refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated.  The 
Court then concluded that "... pursuant to § 1110 and 
§ 3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.

The earliest medical evidence in the claims file shows the 
veteran was being treated for hypertension as early as August 
1995.  Although the veteran testified at his hearing before 
the Board in September 2006 that he was initially diagnosed 
with type II diabetes mellitus in the mid-1970s, the earliest 
diagnosis shown in the medical records in the claims file is 
in October 1998.  The veteran has since been treated for both 
hypertension and type II diabetes mellitus, neither of which 
has been well controlled.  
	
In support of his claim, the veteran has submitted two 
letters from his primary care physician.  In the first letter 
dated July 15, 2002, this doctor stated that the veteran's 
hypertension is a complication of his diabetes.  In his 
second letter dated April 28, 2003, he stated that the 
veteran's type II diabetes caused and aggravates his 
hypertension.  

The veteran underwent a VA examination in February 2003.  The 
veteran's blood pressure while seated was 160/80 mmHg in the 
left arm and 178/70 mmHg in the right arm.  The diagnosis was 
hypertension, currently mildly elevated although the veteran 
was on three medications.  The examiner stated that, since 
the veteran was not diagnosed to have diabetes until 1998, he 
could not consider the diabetes the etiology of the 
hypertension.  He did state, however, that the veteran's 
diabetes does contribute to the severity of his hypertension.  

Thus the evidence clearly establishes that the veteran's 
service-connected type II diabetes mellitus contributes to 
the veteran's hypertension.  The Board finds therefore that 
the veteran's hypertension is aggravated by his service-
connected type II diabetes mellitus.  Secondary service 
connection may be granted when a service-connected disability 
aggravates a nonservice-connected disability.  Service 
connection for hypertension on a secondary basis is, 
therefore, warranted.

In light of the favorable decision contained herein, that is, 
the granting of the claim, it is clear that sufficient 
evidence was developed in this case with respect to VA's 
duties to notify and assist the veteran.  To the extent that 
there may be any deficiency of notice or assistance, the 
Board finds that there is no prejudice in deciding the 
veteran's claim given the favorable nature of the Board's 
decision. 


ORDER

Entitlement to service connection for hypertension as 
secondary to service-connected type II diabetes mellitus is 
granted.



____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


